
	
		I
		111th CONGRESS
		1st Session
		H. R. 1998
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. Gordon of
			 Tennessee (for himself and Mr.
			 Dent) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To improve access to emergency medical services, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care Safety Net Enhancement Act
			 of 2009.
		2.FindingsThe Congress finds the following:
			(1)As noted in the
			 2006 Institute of Medicine report, The Future of Emergency Care,
			 the availability of on-call specialists is an acute problem in emergency
			 departments and trauma centers requiring attention to identified barriers such
			 as liability reform.
			(2)Also acknowledged
			 in the 2006 IOM report, emergency and trauma care is delivered in an inherently
			 challenging environment, often requiring emergency physicians and trauma
			 surgeons to make life-and-death decisions with little time or information or
			 without a standing relationship with the patient. For these reasons, physicians
			 providing emergency and trauma care face extraordinary exposure to medical
			 liability claims, which are far higher than for those physicians who do not
			 provide such care.
			(3)Younger surgeons,
			 who often take the on-call shifts at trauma centers, are leaving States with
			 the most severe liability problems. For example, according to the Project on
			 Medical Liability in Pennsylvania, funded by the Pew Charitable Trust, resident
			 physicians in high-risk fields such as general surgery and emergency medicine
			 named malpractice costs as the reason for leaving the State three times more
			 often than any other factor.
			(4)Further, an
			 American Hospital Association study found that more than 50 percent of
			 hospitals in medical liability crisis States now have trouble recruiting
			 physicians, and 40 percent say the liability situation has resulted in less
			 physician coverage for their emergency departments. The crisis has even forced
			 the closure of trauma centers in Florida, Mississippi, Nevada, Pennsylvania,
			 and West Virginia at various times in recent years.
			(5)Specialties that
			 have experienced particularly high premium increases, including neurosurgery,
			 orthopaedics, and general surgery, are also among those services that emergency
			 patients most frequently require.
			(6)According to a
			 report from the General Accountability Office, soaring medical liability
			 premiums have led specialists to reduce or stop on-call services to hospital
			 emergency departments, seriously inhibiting patient access to emergency
			 surgical services.
			(7)The Department of
			 Health and Human Services’ congressionally created EMTALA technical advisory
			 group (TAG) recognized that professional liability insurance is a concern for
			 providers and that having protections would increase coverage in the emergency
			 department. The TAG recommended that the Department of Health and Human
			 Services act to support amending the EMTALA statute to include liability
			 protection for hospitals, physicians, and other licensed independent
			 practitioners who provide services to patients covered by EMTALA.
			3.Constitutional
			 authorityThe constitutional
			 authority upon which this Act rests is the power of the Congress to provide for
			 the general welfare, to regulate commerce, and to make all laws which shall be
			 necessary and proper for carrying into execution Federal powers, as enumerated
			 in section 8 of article I of the Constitution of the United States.
		4.Protection for
			 emergency and related services furnished pursuant to EMTALASection 224(g) of the Public Health Service
			 Act (42 U.S.C. 233(g)) is amended—
			(1)in paragraph (4),
			 by striking An entity and inserting Subject to paragraph
			 (6), an entity; and
			(2)by adding at the
			 end the following:
				
					(6)(A)For purposes of this
				section—
							(i)an entity described in subparagraph
				(B) shall be considered to be an entity described in paragraph (4); and
							(ii)the provisions of this section
				shall apply to an entity described in subparagraph (B) in the same manner as
				such provisions apply to an entity described in paragraph (4), except
				that—
								(I)notwithstanding paragraph (1)(B), the
				deeming of any entity described in subparagraph (B), or of an officer,
				governing board member, employee, contractor, or on-call provider of such an
				entity, to be an employee of the Public Health Service for purposes of this
				section shall apply only with respect to items and services that are furnished
				to an individual pursuant to section 1867 of the Social Security Act and to
				post stabilization services (as defined in subparagraph (D)) furnished to such
				an individual;
								(II)nothing in paragraph (1)(D) shall be
				construed as preventing a physician or physician group described in
				subparagraph (B)(ii) from making the application referred to in such paragraph
				or as conditioning the deeming of a physician or physician group that makes
				such an application upon receipt by the Secretary of an application from the
				hospital or emergency department that employs or contracts with the physician
				or group, or enlists the physician or physician group as an on-call
				provider;
								(III)notwithstanding paragraph (3), this
				paragraph shall apply only with respect to causes of action arising from acts
				or omissions that occur on or after January 1, 2010;
								(IV)paragraph (5) shall not apply to a
				physician or physician group described in subparagraph (B)(ii);
								(V)the Attorney General, in consultation
				with the Secretary, shall make separate estimates under subsection (k)(1) with
				respect to entities described in subparagraph (B) and entities described in
				paragraph (4) (other than those described in subparagraph (B)), and the
				Secretary shall establish separate funds under subsection (k)(2) with respect
				to such groups of entities, and any appropriations under this subsection for
				entities described in subparagraph (B) shall be separate from the amounts
				authorized by subsection (k)(2);
								(VI)notwithstanding subsection (k)(2), the
				amount of the fund established by the Secretary under such subsection with
				respect to entities described in subparagraph (B) may exceed a total of
				$10,000,000 for a fiscal year; and
								(VII)subsection (m) shall not apply to
				entities described in subparagraph (B).
								(B)An entity described in this
				subparagraph is—
							(i)a hospital or an emergency
				department to which section 1867 of the Social Security Act applies; and
							(ii)a physician or physician group
				that is employed by, is under contract with, or is an on-call provider of such
				hospital or emergency department, to furnish items and services to individuals
				under such section.
							(C)For purposes of this paragraph, the
				term on-call provider means a physician or physician group
				that—
							(i)has full, temporary, or locum
				tenens staff privileges at a hospital or emergency department to which section
				1867 of the Social Security Act applies; and
							(ii)is not employed by or under
				contract with such hospital or emergency department, but agrees to be ready and
				available to provide services pursuant to section 1867 of the Social Security
				Act or post-stabilization services to individuals being treated in the hospital
				or emergency department with or without compensation from the hospital or
				emergency department.
							(D)For purposes of this paragraph, the
				term post stabilization services means, with respect to an
				individual who has been treated by an entity described in subparagraph (B) for
				purposes of complying with section 1867 of the Social Security Act, services
				that are—
							(i)related to the condition that was
				so treated; and
							(ii)provided after the individual is
				stabilized in order to maintain the stabilized condition or to improve or
				resolve the condition of the individual.
							(E)(i)Nothing in this
				paragraph (or in any other provision of this section as such provision applies
				to entities described in subparagraph (B) by operation of subparagraph (A))
				shall be construed as authorizing or requiring the Secretary to make payments
				to such entities, the budget authority for which is not provided in advance by
				appropriation Acts.
							(ii)The Secretary shall limit the total
				amount of payments under this paragraph for a fiscal year to the total amount
				appropriated in advance by appropriation Acts for such purpose for such fiscal
				year. If the total amount of payments that would otherwise be made under this
				paragraph for a fiscal year exceeds such total amount appropriated, the
				Secretary shall take such steps as may be necessary to ensure that the total
				amount of payments under this paragraph for such fiscal year does not exceed
				such total amount
				appropriated.
							.
			
